Citation Nr: 1042140	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include spondylolisthesis L5 with narrowing of disc spaces.  

2.  Entitlement to service connection for a bilateral knee 
disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

An administrative decision in March 1980 concluded that the 
Veteran's period of service from August 29, 1973, to August 28, 
1976, was considered honorable service and that his discharge for 
the period August 29, 1976 to June 22, 1979, is considered to 
have been issued under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Baltimore, Maryland.  

The Veteran appeared at a Central Office hearing before the 
undersigned Veterans Law Judge in August 2010.  A transcript of 
the hearing is of record.  

The Board has rephrased the issue on appeal as entitlement to 
service connection for a low back disorder, to include 
spondylolisthesis L5 with narrowing of disc spaces, as opposed to 
whether new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, to include 
spondylolisthesis L5 with narrowing of disc spaces, for the 
reasons set forth below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part. 


REMAND

Concerning the claim of service connection for a low back 
disorder, the Board notes that in 2006, after the August 1982 
rating decision in which service connection was denied for 
"spondylolisthesis L5 with narrowing of disc spaces," the 
Veteran gave to VA photocopies of numerous service treatment 
records containing information about his low back during his 
period of honorable, active military service.  


The Board notes that under 38 C.F.R. § 3.156(c), if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim without regard to whether there is new and 
material evidence to reopen the claim.  The August 1982 rating 
decision mentions that "[a]vailable service medical records" 
were considered, but does not discuss them in detail.  The 
Veteran's claims folder contains some service treatment records, 
and an empty service department records envelope.  The original 
service treatment records now contained in the claims folder do 
not include many of the records for which copies were supplied by 
the Veteran in 2006.  Because the Board cannot determine on the 
current record whether the originals of these photocopies were 
considered by the RO in 1982, the Board will resolve reasonable 
doubt in the Veteran's favor and find that the service treatment 
records fall into the exception created by 38 C.F.R. § 3.156(c) 
under the current version of the regulation, i.e., that the 
Veteran's service treatment records are relevant to his claim and 
existed, but were not associated with the claims file, when VA 
first decided the claim.  Accordingly, the claim will be 
reconsidered pursuant to 38 C.F.R. § 3.156(c).  Consequently, new 
and material evidence is not required before the Board addresses 
the merits of the claim for service connection.

The Board further observes that following his August 2010 
hearing, the Veteran forwarded a September 2010 letter from M. 
Parmar, M.D., who reported that he had been treating the Veteran 
for significant knee and lumbar pain since March 2007 and 
expressed the opinion, after reviewing the records, that the 
Veteran's injuries first occurred during his time in the military 
service and have continued to deteriorate over time.  

Based upon the photocopies of service treatment records supplied 
by the Veteran in 2006 and the letter from Dr. Parmar, the 
Veteran should be afforded a VA examination to determine the 
etiology of any current low back disorder and its relationship, 
if any, to his period of honorable service.  

With regard to the knees, the Board notes that the Veteran has 
testified as to having sustained injuries to his knees as a 
result of performing his duties as a field wireman.  He maintains 
that the duties he performed resulted in wear and tear on his 
knees and that the problems that he had with his knees continued 
to the present time.  Also, the Veteran's physician, Dr. Parmar, 
related his current knee disorders to his period of service in 
the September 2010 letter.  A September 2010 letter from a 
physical therapist at the Maryland Department of Health and 
Hygiene also indicated that the Veteran's knee problems may be 
related to the spondolythesis diagnosed in military service.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claim for service connection prior to the date 
of the 38 C.F.R. § 3.310 regulation change, whichever version of 
38 C.F.R. § 3.310 that is most favorable to the Veteran should be 
applied in adjudicating the issues of service connection.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the 
above reports of a continuity of symptoms since his release from 
service and the letters from the Veteran's physician and the 
physical therapist, he should be afforded a VA examination to 
determine the etiology of any claimed knee disorder and its 
relationship, if any, to his period of service or a low back 
disorder.

The Board also notes that at the time of his August 2010 hearing, 
the Veteran testified as to being in receipt of Social Security 
disability benefits.  VA has an obligation to obtain copies of 
all Social Security decisions and the records underlying those 
decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These 
records have not been associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current low back 
disorder, to include spondylolisthesis L5 
with narrowing of disc spaces, and any 
current bilateral knee disorder.  All 
indicated tests and studies, including X-
rays, are to be performed and all findings 
are to be reported in detail.  The claims 
folder and a copy of this remand must be 
made available to the examiner, and the 
examiner should note such review in the 
report.  

As it relates to any low back disorder, the 
examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder, if found, is 
related to the Veteran's period of active 
service from August 29, 1973 to August 28, 
1976?  

As it relates to any knee disorder, the 
examiner should answer the following 
question:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current knee disorder, if found, is 
related to the Veteran's period of active 
service from August 29, 1973, to August 28, 
1976?  If not, is it at least as likely as 
not that any current low back disability 
caused or aggravated (permanently worsened) 
any current knee disorder?  The examiner 
should provide rationale for all rendered 
opinions. Although the examiner may 
consider the pertinent information in 
records concerning the Veteran's military 
service from August 29, 1976, to June 22, 
1979 when rendering the requested opinions, 
the examiner is advised that this later 
period of service is not a period of 
military service upon which VA benefits may 
be based.  

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on appeal 
on a de novo basis.  If any benefit sought 
is not granted, the Veteran should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

